DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant is thanked for providing line numbers to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4, 8, 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “adjusting in real time (i) 20injection rates of the cryogenic substance into the internal chamber” (page 2, line 19-20) introduces new 
	Further the recitation, “adjusting in real time (i) 20injection rates of the cryogenic substance into the internal chamber responsive to the scanning at the inlet with the laser and the sensing with the first infrared sensor to calculate production rate and heat load of the food product entering the cryogenic freezer at the inlet” (page 2, line 19-23) is new matter since the disclosure does not support that the adjusting of any injection rate is used “to calculate production rate and the heat load”.  The disclosure demonstrates in para. 17 that the production rate and of the food product and the heat load are not dependent on any adjustment of an injection of the cryogenic substance.  Rather the disclosure shows the opposite, that the production rate and heat load of the food product are calculated and that the rate of injection of the cryogenic substance is adjusted in real time “to match food product heat load” (para. 17) and therefore there is no support for the adjusting to be employed to calculate production rate and heat load.
	The recitation, “adjusting in real time…(ii) the temperature of the food product at the outlet depending upon the heat transfer at the food product which has occurred, for determining whether the cryogenic substance provided to the food product results in the food product at the outlet 5being at a select temperature sensed by the second infrared temperature sensor at the outlet of the cryogenic freezer. ” (page 2, line 19- page 3, line 1-6) introduces new matter since there is no disclosed adjusting of the temperature of the food product for determining whether the cryogenic substance has cooled the food to a select temperature.  Further, adjusting a temperature is not a comparison of 
In regard to claim 9, the recitation, “further comprising… adjusting delivery of the cryogenic substance provided to the food product for the adjusting of said heat transfer.” (page 3, line 28-31) introduces new matter as there is no separate adjusting of delivery of the cryogenic substance separate from the adjusting claimed in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “an outlet to the internal chamber” (page 2, line 9) is unclear since it is not clear why the outlet is “to” the internal chamber rather than “from” the internal chamber.
	The recitation, “adjusting in real time (i) 20injection rates of the cryogenic substance into the internal chamber” (page 2, line 19-20) is indefinite as it is unclear why there are plural rates to a singular fluid injection and it is unclear what is required by the recitation.  
Further the recitation, “adjusting in real time (i) 20injection rates of the cryogenic substance into the internal chamber responsive to the scanning at the inlet with the laser and the sensing with the first infrared sensor to calculate production rate and heat load of the food product entering the cryogenic freezer at the inlet” (page 2, line 19-23) is indefinite and inconsistent with the disclosure.  The disclosed invention does not support that the adjusting of any injection rate is used “to calculate production rate and the heat load”.  The disclosure demonstrates in para. 17 that the production rate and of the food product and the heat load are not dependent on any adjustment of an injection of the cryogenic substance.  Rather the disclosure shows the opposite, that the production rate and heat load of the food product are calculated and the rate of injection of the cryogenic substance is adjusted in real time “to match food product heat load” (para. 17).  Therefore it is unclear how to interpret the inconsistent claim language.
	The recitation, “adjusting in real time…(ii) the temperature of the food product at the outlet depending upon the heat transfer at the food product which has occurred, for determining whether the cryogenic substance provided to the food product results in the food product at the outlet 5being at a select temperature sensed by the second infrared to determine whether the cryogenic substance has cooled the food to a select temperature.  Further, adjusting does not perform a comparison of temperatures and therefore the claim language is not consistent with the disclosure and it is unclear how to interpret the recitation.
	Lastly, it is noted that the remarks of the applicant (page 10, para. 4, REM 12/28/2021) are that the prior art does not teach the recitations associated with, “adjusting in real time” (page 2, line 19).  This suggests that the applicant’s interpretation of this phrase is inconsistent with the accepted and ordinary meaning.  The specification does not provide a redefinition of this terminology and it is plainly understood to mean that the adjusting occurs in response to the sensing so as to be consistent with conditions of the present time.  Interpretations to the contrary are incorrect.  
In regard to claim 9, the recitation, “further comprising adjusting of conveying the food product through the cryogenic freezer, and adjusting delivery of the cryogenic substance provided to the food product for the adjusting of said heat transfer.” (page 3, line 28-31) Is indefinite since the disclosure does not support two separate adjustments of the delivery of the cryogenic substance - one as claimed in claim 1 and “further comprising” another separate adjustment as claimed in claim 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDilda (US 5664485) in view of either of Muscato (US 2006/0070393), Hocker (US 2014/0220193) and further in view of Viard (US 6094924).  See 112 rejections.
	In regard to claims 1, 8, McDilda teaches a method for providing and adjusting heat transfer (see cooling with liquid) to a food product (dough and/or filling; column 3) in an internal chamber (58) of a cryogenic freezer (50), comprising: 
sensing a temperature of the food product (dough, filling) having known thermal properties with a first infrared temperature sensor (column 5, line 10-15; 62) at an inlet (see near 62) and a second infrared temperature (60) at an outlet (see near 60) to the internal chamber (58) of the cryogenic freezer (50); 
providing a cryogenic substance (liquid CO2 or N2; column 5, line 39) onto the food product in the internal chamber (58) for the heat transfer at said food product (dough / filling is cooled); and 

(i) an injection rate (“mass flow rate of coolant” - column 7, line 60-65) of the cryogenic substance into the internal chamber (58) responsive to the sensing (by temperature sensors 60, 62), and 
(ii) the temperature of the food product (dough) at the outlet (near 60) in response to a comparison of the second infrared temperature sensor (60) at the outlet of the cryogenic freezer (50) to a select temperature (column 7, line 60 - column 8, line 5).
McDilda does not explicitly teach scanning the food product with a laser at the inlet to the internal chamber (58) of the cryogenic freezer (50) and calculating a production rate and heat load of the food product and adjusting the injection rate of the cryogenic substance to the internal chamber (58) responsive to the scanning with the laser.  
However, it is well known to scan an outer surface of food products with a laser.  Muscato teaches scanning a food product (“food product” - para. 16; “product” -para. 41) with a laser (para. 41 - “laser”) at an inlet (see left side of figure 1) of an internal chamber (14, para. 26) of a cryogenic freezer (10) and calculating a production rate (para. 41 - see throughput of product “volume/ weight”) and thus determines how much cooling is required (“estimating the product heat load” - para. 41) and adjusts, in real 
Alternatively to Muscato, Hocker teaches scanning a food product (para. 39 - “food products 14”) with a laser (see 82 - para. 46 at scanning station 18) at an inlet (near 18, para. 39 - “upstream from the thermal processing station 12”) of an internal chamber (12) of a cryogenic freezer (para. 3 - “freezer”) and adjusts, in real time (as food is processed, para. 18, 11) the freezing (para. 55) of the food product responsive to the scanning by the laser (para. 41, 46, 49).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify McDilda with the scanning with a laser to scan the food product at the inlet of the freezer to determine the size and volume of the food product being processed so as to calculate the production rate and heat load of the food product and to program the controlling computer to use the scanning information to assist in adjusting, in real time, an injection rate of cryogenic coolant to be injected into the internal chamber (58) of the freezer (50) of McDilda for the purpose of providing automatic control of the cooling of the food product being processed at the present time to ensure the cooling is sufficient and effective and to provide efficient use of the coolant for the conditions presently at hand and to provide the proper amount of cooling to the food product that is being processed at any particular time.
McDilda does not explicitly teach sensing oxygen content in the internal chamber (58) of the freezer (50) for determining if external air is drawn into the internal chamber (58) of the freezer (50).  However, Viard teaches sensing oxygen content (sensor 28) for determining if external air is drawn into an internal chamber (10) of a freezer (column 
Lastly, supposing any allegation contrary to the above concerning the infrared temperature sensors, official notice is taken that infrared temperature sensors employ known thermal properties of the sensed objects to determine a temperature of the objects.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the infrared temperature sensors with such information to determine the temperature of the food products accurately.
In regard to claim 2, McDilda teaches additional sensing (63) of a temperature of an atmosphere in the cryogenic freezer (50) to which the food product is exposed (see 63; column 6, line 36).
In regard to claim 4, McDilda teaches additional sensing of an atmosphere (temperature thereof - see 63) in the freezer (50) for the automatically adjusting of the heat transfer (column 5, line 45-57).  McDilda does not appear to explicitly teach a fan circulation assembly in the freezer for automatically adjusting the heat transfer.  However, Muscato (see fan 24; para. 30, 42 - used to aide heat transfer in freezer) teaches a fan circulation assembly in the freezer for the automatic adjusting of the heat transfer.  Therefore it would have been obvious to a person of ordinary skill in the art to modify McDilda with a fan and to control the fan in accordance with the sensing and scanning data and cooling objectives to obtain the desired cooling and efficient utilization of the coolant. 

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered and are not persuasive and the applicant is directed to the detailed rejection above which shows how the prior art meets the claim limitations as best understood. 
	Applicant's argument (page 5-7) is an allegation that the claims are definite and do not contain new matter.  In response, the applicant is commended for his efforts.  However, there are new matter and indefiniteness issues with the present claim recitations as detailed above.
	The remaining arguments are that the prior art does not teach the new limitations.  These are unpersuasive in view of the detailed grounds of rejection provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                          



JFPIII
January 5, 2022

adjusting in real time 
(i) 20injection rates of the cryogenic substance into the internal chamber responsive to the scanning at the inlet with the laser and the sensing with the first infrared temperature sensor to calculate production rate and heat load of the food product entering the cryogenic freezer at the inlet, and